id office uilc cca-181750-09 ---------------- number release date from ------------------ sent thursday january pm to ------------------ cc ---------------------------------------------------------------------- subject -------------- salt and sec_118 the attached draft reflects the preliminary comments from ----- please let us know if you would like to talk about any of the comments my direct line is ------------------- in light of the previous changes we recommend revising this text apart from consolidated edison the common element among the previously discussed materials is that when the state_or_local_tax benefit is provided in exchange for specific services substance will control_over the form of the transaction and the taxpayer will be treated as having received an in_kind payment from the taxing jurisdiction which is then used to satisfy the taxpayer’s tax_liability the transaction at issue in consolidated edison was in form as well as in substance a payment from the taxing jurisdiction to the taxpayer which was then used to satisfy a part of the taxpayer’s tax_liability there was no need to recharacterize the transaction because the court held the taxpayer to the form of its transaction the taxpayer received a discount from the city in exchange for prepayment of its real_property_taxes the city did not reduce the company’s underlying property_tax liability consequently consolidated edison does not support a proposition that a tax incentive in the form of a reduction in computing tax_liability should be recharacterized as an in_kind payment from the taxing jurisdiction rather the case shows that when there is an in_kind payment in form and substance a taxpayer has income absent an applicable exclusionary provision consolidated edison is also distinguishable in that as in watervliet paper the tax reduction was provided in return for a specific quantifiable benefit provided to the city not as an incentive for an activity that had incidental public benefits attachment redacted
